Citation Nr: 0300744	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  97-06 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to a rating in excess of 20 percent for a 
left knee disorder described as residuals of a lateral 
meniscectomy, left knee with post traumatic arthritis.

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of 
America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to June 
1985.

This case comes before the Board of Veterans' Appeals 
(Board) by means of rating decisions rendered by the 
Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein service 
connection for a neck condition secondary to a service 
connected low back disorder was denied.  In addition a 
rating in excess of 20 percent for a left knee disorder 
characterized as lateral meniscectomy, left knee with post 
traumatic arthritis also was denied.

A Videoconference hearing was held in October 2001.  A 
transcript of that hearing is in the file.


FINDINGS OF FACT

1.  The RO and the Board have notified the veteran of the 
evidence needed to substantiate his claims, and have 
obtained and fully developed all evidence necessary for 
the equitable disposition of the claims.  The veteran also 
has been notified of the evidence he should obtain and 
which evidence VA would obtain.

2.  The veteran's service-connected left knee disorder, 
including posttraumatic arthritis, is manifested primarily 
by complaints of painful motion, slight swelling, and 
tenderness to palpation, mild effusion, crepitation, loose 
bodies on x-ray study, but with no objective evidence of 
any subluxation or lateral instability, and 0 degrees 
extension, and no less than 115 degrees flexion.  The 
veteran moved around the room slowly with a limp.

3.  The veteran's cervical spine disorder is not related 
to his period of service or to his service-connected lower 
back disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
are not met for the service-connected left knee disorder 
with post traumatic arthritis.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7. 4.10, 4.40, 4.45, 4.71a, Codes 5003, 5010, 5257, 
5260, 5261 (2002).

2.  The veteran's cervical spine disorder was not incurred 
in or aggravated by active service and is not shown to be 
proximately due to his service-connected lower back 
disability.  38 U.S.C.A. §§ 1131, 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to 
the veteran's claims.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, 114 Stat. 2096 (2000) 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002), went into 
effect.

VA has promulgated revised regulations to implement these 
changes in the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claims and which information and evidence 
he was to provide to VA and which information and evidence 
VA would attempt to obtain on his behalf, by means of the 
discussions in the April 1994, July 1994, February 1995, 
October 1995, March 1997, April 1998, March 2000, and 
October 2000 rating decisions, by the Board Remands in 
September 1997, December 1998, and July 1999, and the May 
1994,  June 2001 statements of the case, and August 1994, 
March 1995, April 1998 Supplemental statements of the 
case. 

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claims.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 
C.F.R. § 3.159(c), (d).  In the case of a claim for 
compensation benefits, the duty to assist also includes 
obtaining the veteran's service medical records and other 
records pertaining to service, records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
veteran.  If VA is unable to obtain records identified by 
the veteran, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken 
to obtain the records, and describe any further action to 
be taken.  

The Board finds that VA has met its duty to assist the 
veteran in the development of his claims under the VCAA.  
The veteran has been afforded examinations by VA in April 
1995,  November 1997, and February 2000 addressing both of 
the disabilities on appeal, including examinations which 
contain medical opinions specifically addressing the 
etiology of the veteran's disabilities involving his left 
knee and cervical spine.  The Board has also obtained an 
expert medical opinion in April 2002 from the chief of the 
orthopedic section at a VA Hospital regarding the cervical 
spine disorder.  There also does not appear to be any 
outstanding medical records that are relevant to this 
appeal.  In addition, the veteran had the opportunity to 
testify before a hearing officer at the RO in February 
1997, a videoconference hearing in May 1999, as well as a 
videoconference hearing in October 2001 before the 
undersigned member of the Board. 

Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to 
the veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). As there is no indication that there are 
additional records that should or could be obtained, and 
it appears that all pertinent evidence is on file, no 
further notice or development are indicated.

Cervical spine disorder, service connection.   In April 
1998, the RO granted service connection for a chronic low 
back syndrome.  The veteran now contends that he suffers 
from a disability involving his cervical spine, which is 
related to his service- connected lower back disability.   
He claims that he has neck spurs which are related to 
spurs in his lower back.  For the reasons set forth below, 
however, the Board disagrees and finds that the 
preponderance of the evidence is against the veteran's 
claim.

Service connection may be granted for a disability 
resulting from a disease or injury incurred in or 
aggravated by service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a). Certain chronic diseases such as arthritis may 
be presumed to have been incurred in service if manifest 
to a compensable degree within one year of discharge from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  See 38 
C.F.R § 3.303(b).

Furthermore, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of 
the original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition 
is proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the 
aggravation. Id.; see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In this case, the veteran's service medical records show 
no complaint or finding pertaining to the cervical spine.  
The record also shows that the veteran first reported 
problems with his cervical spine many years after his 
separation from service.  

By rating action in April 1998 service connection for a 
low back syndrome was granted and a 10 percent rating was 
assigned.  

By rating action in March 2000 the low back syndrome 
disorder was increased from 10 to 40 percent.  

In a statement dated April 2000, the veteran noted that he 
was satisfied with the rating for the lower back syndrome.  
However he wished to claim service connection for a neck 
disorder secondary to his back disorder described as a, 
"neck condition related to spurs in my neck."   He noted 
hat he would be submitting evidence to support his claim 
in the future.  

By letter dated September 2000, the RO notified the 
veteran that in order to establish service connection for 
a neck condition (spurs) he needed to show a current 
disability and a link to service.  

Subsequently by rating action in October 2000 service 
connection was denied for a neck condition as secondary to 
the service connected low back disorder.  In making that 
determination the RO noted that the veteran failed to 
reply to its September 2000 letter, and that no evidence 
had been submitted by the veteran to support his claim.

In November 2000 the veteran submitted several medical 
documents to support his claim.  These included medical 
evidence of treatment by Joseph P. Wood, D.C., in June 
1997, referring to a reported accident affecting both the 
lumbar and cervical spines;  Treatment records from Todd 
K. Volkman, M.D., dated in October 2000 referring to 
cervical spondylosis; and, an MRI report dated in October 
2000, diagnosing degenerative changes at C5-6, possibly 
related to previous injury.  The MRI report added the 
disorder was stable from 1999 with a chronic disc 
herniation at C5-6.   Since the study in 1999 there was 
some progression of the left neural foraminal osteophytic 
narrowing with a mild spinal encroachment and a diffuse 
disc bulge with osteophytic spurring, the latter of which 
was fairly stable.  No other significant disc disease was 
noted.  

Subsequently in a January 2001 letter, Dr. Volkman noted 
that,

It is within the realm of possibility that the 
"chronic low back pain syndrome" could have caused or 
contributed to the neck condition that he is 
currently experiencing.  However I can not in good 
faith say that "there is a good possibility" that the 
back condition could have contributed to the neck 
condition.  To my knowledge there is no science to 
demonstrate this.

In a videoconference hearing in October 2001 the veteran 
testified that his neck problem was due to an automobile 
accident in service which occurred "roughly around "83-
84."  He was treated at the military base hospital at Camp 
Pendleton and later transferred to Balboa Hospital in San 
Diego.  He suffered from whiplash.  He was placed on light 
duty and later returned to full duty.  He never went to 
physical therapy.  He was released from active duty in 
1985, and testified that he has been seeking treatment for 
his leg, back, and neck problems from the day he was 
released from service.  He has received treatment for his 
neck through the VA.  He also reported undergoing neck 
surgery in September 2001.  It was noted that he was 
wearing a cervical collar at the hearing.  He reported 
that he did not suffer any neck injuries prior to service.  

Based on the videoconference hearing, the Board in 
February 2002, requested an expert medical opinion through 
the VA Veterans Health Administration (VHA) as to whether 
it was as likely as not that any present neck pathology 
was caused by or contributed by the veteran's service-
connected chronic low back syndrome. 

In April 2002 the Board received an expert medical 
response from the chief of orthopedics at a VA Medical 
Center, as follows,

While degenerative arthritis of the lower back and 
cervical spine may co-exist, one is not the etiologic 
cause of the other.  There is no scientific material 
to show that low back syndrome causes cervical spine 
degenerative arthritis!!

Therefore to be clear, the neck complaints are not 
caused by and are not caused by secondary to the 
patients' chronic/low back syndrome.

The service medical records regarding the 1983 motor 
vehicle accident which the veteran testified about reveals 
that he was a pedestrian struck by a motor vehicle and 
suffered a left leg injury.  There was no mention of any 
associated back or neck injury at that time. The file 
contains numerous treatment records from service to the 
present time.  This includes treatment for various 
musculoskeletal conditions, including the cervical spine.  
The cervical spine treatment records however date from the 
1990s and do not contain any nexus opinions either to any 
event in service or to the service connected lower back 
condition.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's 
claim for service connection for a cervical spine disorder 
as secondary to the service-connected low back disorder.  
Service medical records do not show that the veteran 
experienced a chronic cervical spine disorder in service, 
and none of the post-service medical evidence includes a 
medical opinion indicating that a cervical disorder is 
directly related to service. As such, the veteran's claim 
for service connection for a cervical spine disorder on a 
direct basis must be denied.

The veteran's claim for service connection on a secondary 
basis also is not supported by the medical evidence.  Dr. 
Volkman is the only medical professional who has offered a 
medical opinion that it is "within the realm of 
possibility that the chronic low back pain syndrome could 
have caused or contributed to the neck condition."  
However, Dr. Volkman added that he could not in good faith 
say that there was a good possibility that it contributed 
to his neck condition.  He further noted that in his 
knowledge, " there is no science to demonstrate this."  
The Board recognizes that Dr. Volkman is an orthopedic 
surgeon and had been the veteran's treating physician.  
However, he also acknowledged that he could not offer a 
medical opinion that the low back disorder caused any 
cervical disorder.

Dr. Volkman's opinion is not contradicted nor does it 
disagree with the VA's expert medical opinion received in 
April 2002.  In that opinion the chief of the orthopedic 
section of a VA Medical Center also reviewed the veteran's 
claims file and concluded that the veteran's cervical 
spine disorder was not due to or chronically aggravated by 
his service-connected low back syndrome.  The conclusion 
in the April 2002 opinion included specific reference to 
the veteran's medical records, and Dr. Volkman's January 
2001 letter.  Because the VA expert opinion was rendered 
following a review of the record, the Board affords the 
expert opinion greater probative value than the other 
opinions expressed in the record because there is no 
indication that any prior opinions included a review of 
the veteran's claims file prior to rendering an opinion.  

The Board also finds that the VA physician provided an 
adequate statement of reasons and bases with references to 
the factual record, and based his opinion on a review of 
all of the relevant evidence of record, and knowledge and 
skill in analyzing the data.  The opinion is consistent 
with the factual record.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of 
one competent medical expert over that of another when 
decision makers give an adequate statement of reasons and 
bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
("the probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician 
reaches.... As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions 
[are] within the province of the [Board as] adjudicators. 
. .")

Based on the entire record, the Board concludes that the 
preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a cervical 
spine disorder as secondary to a service-connected low 
back syndrome.

The Board has also considered statements by the veteran 
that his cervical spine disorder resulted from 
manifestations of his service-connected low back syndrome.  
Where the determinative issue is one of medical causation 
or a diagnosis, however, only those with specialized 
medical knowledge, training, or experience are competent 
to provide evidence on the issue. See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1991). Since the record does not reflect 
that the veteran has the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of a cervical spine disorder, his statements are 
of little probative value and cannot serve as a basis for 
granting service connection for a cervical spine disorder.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

In conclusion, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a cervical spine disorder as secondary to a 
service-connected low back syndrome. Accordingly, there is 
not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard 
applies.  Hence, the appeal is denied.

Left knee disorder, increased rating.  Under the 
applicable criteria, disability evaluations are determined 
by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various 
disabilities. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  
When making determinations as to the appropriate rating to 
be assigned, VA must take into account the veteran's 
entire medical history and circumstances. See 38 C.F.R. 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, as the United States Court of Veterans Appeals 
(Court) stated in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), "[w]here...an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern."

In reaching this determination, the Board has applied the 
provisions of the Schedule for Rating Disabilities in a 
manner most beneficial to the appellant.  Rating 
disabilities is not an exact science, as indicated by the 
Schedule for Rating Disabilities.  It should be 
appreciated that rating a disability is dependent in large 
measure upon the impact the disability has upon industrial 
functioning, as is recognized by the provisions of 38 
C.F.R. Part 4, § 4.1.

The percentage ratings represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity 
of the several grades of disabilities. 38 C.F.R. § 4.1.

The service medical records reflect that in 1983 the 
veteran suffered a left knee injury when as a pedestrian 
he was struck by a motor vehicle.  He was treated and x-
rayed in a civilian hospital.  Subsequently in November 
1984 the veteran  complained of left knee pain for 2 
months duration after falling off of a truck.  He 
continued to be treated through service for a chronic left 
knee disorder.  There is no record of any neck or cervical 
complaints or treatment during service.

Subsequently the veteran underwent arthroscopic surgery on 
his left knee in February 1987.  By rating action in May 
1987 service connection was granted. A period of 100 
percent disability was granted from February 9, 1987 
through March 1987 under Paragraph 30 for recuperation 
from his knee surgery.  Subsequently on April 1, 1987 a 
noncompensable rating was in effect.

In a Board decision in February 1989 an increased rating 
to 10 percent for the veteran's left knee disorder was 
granted.

The veteran did not timely appeal the Board's decision, 
but subsequently appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  By 
Court decision in August 1990 the appeal was dismissed as 
untimely.  

In an April 1991 VA examination the examiner noted the 
veteran underwent a left lateral meniscectomy.  The 
veteran walked with a satisfactory gait pattern.  Range of 
motion (ROM) of the left knee was 0-135 degrees.  There 
were well healed arthroscopy portholes.  There was 
significant effusion of the knee without redness or heat, 
and tenderness to palpation over the medial joint line.  
He performed a satisfactory heal and toe walk, and a full 
squat while bearing most weight on the right leg.  The 
diagnosis was chronic pain and swelling left knee with 
history of injury-PO arthroscopy left knee- and lateral 
meniscectomy.

By rating action in May 1991 the rating for a left knee 
disorder was increased from 10 to 20 percent.  It has 
remained at 20 percent to the present time.

In an October 1993 VA examination the veteran reported 
injuring his knee in service in 1983 when he fell off of a 
truck.  He had surgery on two occasions on the knee. He 
continues to have recurrent pain and swelling of the left 
knee. The examiner noted the veteran walked with a 
satisfactory gait pattern.  ROM of the left knee was 0-135 
degrees.  There was some increased discomfort on full 
flexion.  There appeared to be trace of swelling without 
redness or heat, and tenderness to palpation over the area 
of the lateral patellofemoral joint and the median joint 
line.  No instability was noted.  He had pain when testing 
for McMurray's sign but no audible or palpable click 
noted.  The veteran was able to heal and toe walk and 
squat and rise while bearing most of the weight on the 
right leg.  The left quadriceps was 1 cm smaller than the 
right at a point 3 fingerbreadths above the superior 
patellar border.  The diagnosis was history of a left knee 
injury with PO arthroscopy left knee- and lateral 
meniscectomy.

In an April 1995 VA examination the examiner noted the 
veteran walked with a trace limp.  ROM of the left knee 
was 0-120 degrees.  There was palpable crepitus noted as 
well as significant pain on motion, particularly near full 
extension. The veteran demonstrated some guarding 
secondary to pain.  There was mild effusion, tenderness to 
palpation, but no definite instability noted.  He was able 
to squat and rise while bearing most of the weight on the 
right leg.  X-rays of the left knee were obtained.  The 
diagnosis was posttraumatic arthritis, left knee, PO 
arthroscopy left knee.  

In a personal hearing at the RO in February 1997 the 
veteran essentially testified that he received his left 
leg injury on a work detail on a truck when a tree was 
being pushed onto the truck and he tripped injuring his 
left leg and lower back. 

The case was remanded by the Board in September 1997 for 
additional development including an examination.   In that 
remand the Board referred to the recent VA General Counsel 
opinion VAOGCPREC No. 23-97 (July 1, 1997) that held that 
manifestations of knee impairment already rated under 
Diagnostic Code 5257, could have additional disability 
justifying a separate rating if there is limitation of 
motion secondary to arthritis.  

In a November 1997 VA examination the examiner noted the 
veteran walked somewhat slowly and stiffly with a slight 
lumbar flexion.  He stood completely erect only with some 
degree of difficulty.  No spasm or tenderness was noted.   
There was palpable crepitus noted as well as significant 
pain on motion particularly near full extension.  He 
demonstrated some guarding secondary to pain.  There was 
mild effusion and tenderness to palpation.  He was unable 
to heel and toe walk secondary to back complaints.  He 
could openly squat and rise halfway.  X-rays of the left 
knee were obtained.  The diagnosis was posttraumatic 
arthritis, left knee, PO arthroscopic lateral 
meniscectomy, and prior x-ray evidence of loose bodies.  
The examiner noted that there was 0-125 degrees of motion 
with no locking, instability, or subluxation noted.  There 
were documented arthritic changes of the left knee.  The 
cause of limitation of motion was pain and or arthritis.  

By rating action in April 1998 the rating for a left knee 
disorder was continued as 20 percent disabling.  However  
the RO changed the description to lateral meniscectomy, 
left knee, with post traumatic arthritis under diagnostic 
code 5010-5257.  It has remained at 20 percent to the 
present time.

The Board in December 1998 remanded this case to schedule 
a hearing before the Board.

At a Videoconference in May 1999 the veteran testified 
that his left knee was examined three weeks prior to the 
hearing at the VA.  He had lots of arthritis and it was 
recommended he continue to use his brace and cane, as he 
was too young to get a knee replacement at this time.  

The claim was again remanded in July 1999 for an 
additional VA examination and to obtain additional medical 
records.

In a February 2000 VA examination the examiner noted 
previously examining the veteran in 1997.  He noted the 
veteran had posttraumatic arthritis, left knee, SP 
arthroscopic partial lateral meniscectomy.  There was 
prior x-ray evidence of loose bodies.  The left knee has 
remained symptomatic.  The veteran moved around the room 
slowly with a limp.  ROM of the left knee revealed 0-115 
degrees.  He demonstrated pain and guarding throughout the 
examination and complained of back pain as well with 
movement of his leg.  There was slight swelling, and 
tenderness to palpation, particularly over the medial 
aspect of the left knee.  Lachman and anterior drawer 
signs were negative.  Collateral ligaments were stable to 
stress.  On neurologic evaluation of the lower extremities 
he had normal strength.  The diagnosis was posttraumatic 
arthritis, left knee, PO arthroscopic lateral 
meniscectomy.  

By rating action in March 2000 an increased rating for the 
left knee disorder was again denied.  

At a Videoconference in October 2001 the veteran testified 
that he has to wear braces on both knees every day.  He 
also used a cane for balance.  He had numbness and poor 
blood circulation problems in his legs as well as his 
hands.  He testified that he could not feel his legs and 
had to stand during the hearing.  He said that he was 
given the knee braces by the VA. 

Analysis.  A July 1997 VA General Counsel opinion held 
that a claimant with arthritis and instability of a knee 
may be rated separately under Diagnostic Code 5003 and 
Diagnostic Code 5257 based on additional disability.  
Specifically, that VA General Counsel opinion held that 
for a knee disorder already rated under Diagnostic Code 
5257, a claimant could have additional disability 
justifying a separate rating if there is limitation of 
motion under Diagnostic Code 5260 (limitation of flexion 
of the leg) or Diagnostic Code 5261 (limitation of 
extension of the leg). However, there would be no 
additional disability based on limitation of motion if the 
claimant does not at least meet the criteria for a zero- 
percent rating under Diagnostic Code 5260 or Diagnostic 
Code 5261.  Additionally, a separate rating for arthritis 
can also be based on x-ray findings and painful motion.  
See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997). See also 
VA O.G.C. Prec. Op. No. 9-98 (August 14, 1998).

Arthritis, due to trauma, substantiated by X-ray findings, 
is rated as degenerative arthritis. 38 C.F.R. Part 4, Code 
5010.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, 
not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, a 
10 percent evaluation will be assigned where there is x-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  Note (1): The 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be 
combined with ratings based on limitation of motion. 38 
C.F.R. Part 4, Code 5003.  The appellant's left knee is 
considered a major joint, for the purpose of rating that 
disability for arthritis. See 38 C.F.R. § 4.45.

Limitation of flexion of either leg to 60 degrees will be 
assigned a noncompensable evaluation.  A 10 percent 
evaluation requires that flexion be limited to 45 degrees. 
A 20 percent evaluation requires that flexion be limited 
to 30 degrees.  A 30 percent evaluation requires that 
flexion be limited to 15 degrees.  38 C.F.R. Part 4, Code 
5260.  Limitation of extension of either leg to 5 degrees 
will be assigned a noncompensable evaluation.  A 10 
percent evaluation requires that extension be limited to 
10 degrees.  A 20 percent evaluation requires that 
extension be limited to 15 degrees.  A 30 percent 
evaluation requires that extension be limited to 20 
degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation 
requires that extension be limited to 45 degrees.  38 
C.F.R. Part 4, Code 5261.

The Board further notes that in the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (Court) expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities.  In this case, the Court held 
that ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held 
that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

The guidance provided by the Court in DeLuca must be 
followed in adjudicating this claim as a rating under the 
Diagnostic Codes governing limitation of motion of the 
left knee.  However, in that regard, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the 
Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, will be assigned a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires 
severe impairment. 38 C.F.R. Part 4, Code 5257.

Taking into account all relevant evidence, the Board finds 
that the veteran's left knee disability is currently 
properly rated as 20 percent disabling.  In this regard, 
as to a rating under Diagnostic Code 5257, the veteran's 
April 1995 and November 1997 VA examinations revealed no 
instability, or subluxation of the left knee joint.  
However, resolving all doubt in favor of the veteran, the 
Board finds that the veteran would be entitled to a 10 
percent evaluation under this code, for slight impairment 
due to slight instability.

As to a rating under Diagnostic Code 5260 or Diagnostic 
Code 5261, since the recent clinical evidence, including 
the most recent VA examination, revealed extension and 
flexion from 0 to 115 degrees, neither limitation of 
flexion or extension of the left knee meets the criteria 
for a zero-percent rating under Diagnostic Code 5260 or 
Diagnostic Code 5261.  However, considering the veteran's 
reports of pain on motion, as per DeLuca, and resolving 
all doubt in favor of the veteran, the Board finds that 
the veteran's limitation of motion of the left knee is 
sufficient to warrant a 10 percent evaluation.  As the 
veteran is entitled to a compensable evaluation under the 
relevant codes concerning limitation of motion, a separate 
rating under Diagnostic Code 5003 is not warranted, as a 
rating under that code is for application only when the 
veteran's limitation of motion is found to be 
noncompensable.  

Thus, with a 10 percent evaluation for slight instability, 
and a 10 percent evaluation for slight limitation of 
motion, the Board finds that the veteran's service 
connected left knee disability is currently properly rated 
as 20 percent disabling.

The Board has considered the applicability of rating the 
left knee disability under other appropriate diagnostic 
codes, such as Diagnostic Code 5256.  However, since 
ankylosis of the left knee has not been clinically shown 
or even approximated, a higher rating would not be in 
order under Diagnostic Code 5256.

The clinical evidence does not reflect that the service- 
connected left knee disability presents such an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to warrant an extraschedular 
evaluation. 38 C.F.R. § 3.321(b)(1).  In particular, the 
left knee disability does not preclude ambulation nor does 
it require frequent hospitalizations.  Although the 
veteran did undergo arthroscopic surgery on his left knee 
in February 1987, the Board finds that the veteran was 
compensated for his level of disability from and after 
this surgery by the temporary total rating he received 
from February 9, 1987 through March 1987.  No more that a 
20 rating is indicated by the evidence on file at this 
time.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied. 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).



ORDER

An evaluation in excess of 20 percent for a left knee 
disorder described as residuals of a lateral meniscectomy, 
left knee with post traumatic arthritis is denied. 

The claim for service connection for a cervical spine 
disorder as secondary to a service-connected low back 
syndrome disability is denied. 


______________________________             
______________________________
        CONSTANCE B. TOBIAS                         MARK 
W. GREENSTREET Member, Board of Veterans' Appeals             
Member, Board of Veterans' Appeals

		     	
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

